EX-10.69.06
 
THIRD AMENDMENT TO CREDIT AGREEMENT




THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of June
30, 2009, by and between EMERITUS CORPORATION, a Washington corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of January 17, 2008, as amended from time to time ("Credit Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


1.  Section 1.1 (a) is hereby amended by deleting "June 30, 2009" as the last
day on which Bank will make advances under the Line of Credit, and by
substituting for said date "June 30, 2010," with such change to be effective
upon the execution and delivery to Bank of a promissory note dated as of June
30, 2009 (which promissory note shall replace and be deemed the Line of Credit
Note defined in and made pursuant to the Credit Agreement) and all other
contracts, instruments and documents required by Bank to evidence such change.


2.  Section 4.9 (a) is hereby deleted in its entirety, and the following
substituted therefor:


"(a)  Fixed Charge Coverage Ratio not less than 1.10 o 1.0 determined on a
current quarter basis for the quarter ending June 30, 2009, and as of each
fiscal quarter end thereafter, with “Fixed Charge Coverage Ratio” defined as
Adjusted EBITDAR divided by the sum of Fixed Charges.  “Adjusted EBITDAR” is
defined as net income after taxes plus interest expense, tax expense,
depreciation expense, amortization expense, and rent expense and plus or minus
mutually agreed upon adjustments for non-cash items such as lease expense
adjustments and amortization of deferred fees less the greater of maintenance
capital expenditures as detailed on management’s compliance certificate or $450
per owned unit per year.  “Fixed Charges” is defined as the sum of current
maturities of long term debt plus current portion of capital leases plus
interest expense and rent expense.  For purposes of computing fixed charge
coverage ratio, adjusted EBITDAR and fixed charges will be normalized on a
pro-forma basis for any acquisitions and/or divestitures occurring during each
quarter.”


3.  Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification.  All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment.  This Amendment and the Credit Agreement
shall be read together, as one document.





 
1

--------------------------------------------------------------------------------

 

4.  Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein.  Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.


ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.


WELLS FARGO BANK,
EMERITUS
CORPORATION                                                                     NATIONAL
ASSOCIATION


By: /s/ Jim L.
Hanson________________                                                                                     By:
/s/ Gloria Nemechek ___________
      Jim L. Hanson, Sr. Vice President
of                                                                                           Gloria
Nemechek, Vice President
       Financial Services, Controller

 
2

--------------------------------------------------------------------------------

 
